DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the flat portion extending partially across a width of the upper surface and defining a notch” (Claim 10) and “a portion of the shaft disposed proximal to the bend and the end effector assembly extends linearly along an axis extending at an angle with respect to the longitudinal axis” (Claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is insufficient disclosure of “a portion of the shaft disposed proximal to the bend and the end effector assembly extends linearly along an axis extending at an angle with respect to the longitudinal axis”. FIG 7 of the present invention shows a portion of the shaft disposed distal to the bend and the end effector assembly extends linearly along an axis extending at an angle with respect to the longitudinal axis but does not show or support such an angle proximal to the bend. Paragraphs [0044-0045] disclose the embodiment of FIG 7 but also do not disclose any such configuration wherein a portion of the shaft is angled relative to the longitudinal axis proximal to the bend and end effector assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 6,129,740).
Regarding claim 1, Michelson discloses a surgical instrument (10, FIG 1, col 4 line 51-col 6 line 6), comprising: a housing (Handle portion proximal of shaft 16, FIG 1) having a barrel (Body portion 12, col 4 line 51-col 5 line 9) with distal and proximal end portions (Distal end proximal ends of the handle shown in FIG 1), the barrel including a handle (Rear handle 20) depending from a lower end thereof (FIG 1 shows that 20 extends from a bottom side of the barrel, col 5 lines 10-32) and a portion extending along an upper surface thereof from the proximal end portion of the barrel to the distal end portion of the barrel (FIG 1 shows the entire length of the barrel from proximal to distal ends portions is flat along the upper surface of the barrel); and a shaft (16) extending from the distal end portion of the barrel (FIGs 1-5, col 4 lines 55-58), the shaft supporting an end effector assembly (18) at a distal end thereof (FIGs 1-5) configured to treat tissue (The distal end of 16 supports rongeur mechanism 18, which is used to treat a tissue), wherein the portion enhances the line-of-sight from the housing to the end effector assembly for unobstructed visibility of the end effector assembly along the upper surface of the barrel during tissue treatment (Col 3 lines 45-48 discloses the upper surface provides ” Enhanced sight visualization as the view of the tip is unobstructed by any protrusions” such that a user can more easily see down the barrel of the housing, the shaft, and to the end effector. Therefore, the portion enhances visibility of the end effector assembly during tissue treatment).
	Michelson is silent regarding the portion being a concave portion.
	However, Michelson does disclose that the purpose of the upper surface void of any protrusions is formed as such to provide an unobstructed line of sight from the housing to the end effector. It would have been an obvious matter of design choice to modify the flat upper surface to be a concave upper surface, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would also be obvious since applicant has not disclosed that having the concave portion provides an advantage, solves any stated problem, or is used for any particular purpose compared to the flat surface and it appears that the device would perform equally well with either designs. Paragraphs [0040-0041] of the specification of the present invention discloses “another embodiment” comprises a concave upper surface, and does not provide criticality of one shape over the other (Concave vs. flat). One of ordinary skill in the art would expect a concaved surface to achieve the same desired effect disclosed my Michelson by providing an unobstructed visualization of the end effector.
Regarding claim 2, Michelson discloses the invention substantially as claimed, as set forth above for claim 1. Michelson discloses a movable handle (22, FIGs 1-3) operably coupled to the housing (Col 4 lines 59-63) and movable relative thereto between an initial position (FIG 2) and a compressed position (FIG 3, col 5 lines 32-48).
Regarding claim 8, Michelson discloses the invention substantially as claimed, as set forth above for claim 1. In the device as modified, the barrel includes a width and the concave portion extends at least partially across the width of the barrel (Michelson teaches the flat portion extends the full width for optimal viewing. In the device as modified, the concave portion would also extend fully across the width of the barrel which meets the limitation of “at least partially across”).
Regarding claim 9, Michelson the invention substantially as claimed, as set forth above for claim1. In the device as modified, the barrel includes a width and the concave portion extends fully across the width of the barrel (Michelson teaches the flat portion extends the full width for optimal viewing. In the device as modified, the concave portion would also extend fully across the width of the barrel).
Regarding claim 10, Michelson discloses a surgical instrument (10, FIG 1, col 4 line 51-col 6 line 6), comprising: a housing (Handle portion proximal of shaft 16, FIG 1) having a barrel (Body portion 12, col 4 line 51-col 5 line 9) with distal and proximal end portions (Distal end proximal ends of the handle shown in FIG 1), the barrel including a handle (Rear handle 20) depending from a lower end thereof (FIG 1 shows that 20 extends from a bottom side of the barrel, col 5 lines 10-32) and a flat portion extending along an upper surface thereof from the proximal end portion of the barrel to the distal end portion of the barrel (FIG 1 shows the entire length of the barrel from proximal to distal ends portions is flat along the upper surface of the barrel); and a shaft (16) extending from the distal end portion of the barrel (FIGs 1-5, col 4 lines 55-58), the shaft supporting an end effector assembly (18) at a distal end thereof (FIGs 1-5) configured to treat tissue (The distal end of 16 supports rongeur mechanism 18, which is used to treat a tissue), wherein the flat portion enhances the line-of-sight from the housing to the end effector assembly for unobstructed visibility of the end effector assembly along the upper surface of the barrel during tissue treatment (Col 3 lines 45-48 discloses the flat upper surface provides ” Enhanced sight visualization as the view of the tip is unobstructed by any protrusions” such that a user can more easily see down the barrel of the housing, the shaft, and to the end effector. Therefore, the flat portion enhances visibility of the end effector assembly during tissue treatment).
	Michelson is silent regarding the flat portion extending partially across a width of the upper surface and defining a notch in the upper surface.
	However, Michelson does disclose that the purpose of the flat upper surface void of any protrusions is formed as such to provide an unobstructed line of sight from the housing to the end effector. It would have been an obvious matter of design choice to modify the flat upper surface to comprise a longitudinally extending notch within the upper surface, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would also be obvious since applicant has not disclosed that having the flat portion extending partially across a width of the upper surface provides an advantage, solves any stated problem, or is used for any particular purpose compared to the fully extending flat surface and it appears that the device would perform equally well with either designs. Paragraph [0043] of the specification of the present invention discloses “In other embodiments, the flat portion 635 may extend partially across the width of the barrel portion 622 and be configured more like a notch”, and does not provide criticality of one shape over the other. One of ordinary skill in the art would expect a notched flat surface to achieve the same desired effect disclosed my Michelson by providing an unobstructed visualization of the end effector.
Regarding claim 17, Michelson discloses the invention substantially as claimed, as set forth above for claim 10. Michelson further discloses the barrel includes concave side surfaces (See annotated FIG 1 below).

    PNG
    media_image1.png
    380
    706
    media_image1.png
    Greyscale

Regarding claim 18, Michelson discloses the invention substantially as claimed, as set forth above for claim 10. Michelson further discloses the end effector assembly includes first and second jaws (Biting mechanism 18 is formed of two jaws, FIGs 1-3) movable about a pivot (The opening and closing of 18 occurs around at least some pivot point, FIGs 2-3) from a first, spaced configuration (FIG 2) to at least a second position (FIG 3) for approximating tissue (The jaw members are at least capable of approximating a target treatment tissue to some degree), the pair of first and second jaw members movable laterally with respect to a longitudinal axis defined through the shaft (As viewed in FIG 2, the jaws move laterally with respect to a longitudinal axis of the shaft) and perpendicularly with respect to a transverse axis extending through the lower end and the upper surface of the barrel (A transverse axis can be taken along the surface of the lower end extending through the upper surface of the barrel. The jaws can move perpendicular to this axis at least to some degree throughout the path of moving from opened to closed).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 6,129,740) in view of Krastins et al. (US 2016/0338764).
Regarding claims 3-7, Michelson discloses the invention substantially as claimed, as set forth above for claim 1.
Michelson is silent regarding elements of the movable handle and trigger, including a trigger operably coupled to the housing within a slot defined therein, the trigger movable relative to the housing and the movable handle between an un-actuated position and an actuated position (Claim 3), wherein movement of the trigger from the un-actuated position to the actuated position deploys a knife (Claim 4), wherein the movable handle and the trigger are pivotably coupled to the housing about a common pivot (Claims 5-6), and wherein the trigger at least partially surrounds the movable handle (Claim 7).
However, Krastins et al. discloses a surgical instrument (10, FIG 1-12, paragraphs [0075-0076]), comprising: a housing (20, FIGs 1-8, paragraph [0076]) having a barrel (24, FIGs 1, 3, and 7, paragraph [0078]) including a handle (26) depending from a lower end thereof (FIGs 1 and 3, paragraph [0078]) and and a shaft (80, FIGs 1-3, paragraph 0076]) extending from the distal end portion of the barrel (FIGs 1-3 and 7), the shaft supporting an end effector assembly (100, paragraph [0076]) at a distal end thereof configured to treat tissue (Paragraph [0076], FIGs 1-7); a movable handle (40, FIGs 1, 7, and 8) operably coupled to the housing (Paragraph [0086]) and movable relative thereto between an initial position and a compressed position (Paragraph [0086] discloses the initial and compressed position of movable handle 40); a trigger (70, 72, FIGs 1, 3, 7, and 8) operably coupled to the housing (Paragraphs [0076]) within a slot defined therein (FIGs 1, 3, and 7-8 show there is a slot formed between the handle halves through which 72 slides), the trigger movable relative to the housing and the movable handle between an un- actuated position (FIG 35) and an actuated position (FIG 36, paragraphs [0017 and 0110-0112]), wherein movement of the trigger from the un-actuated position to the actuated position deploys a knife (174, paragraphs [0076, 0110 and 0113]), wherein the movable handle and the trigger are pivotably coupled to the housing about a common pivot (48, paragraph [0111], FIG 8), and wherein the trigger at least partially surrounds the movable handle (70 surrounds 47 of movable handle 40, FIGs 7-8 by seating within the depression on the side of 40 and grasping surface 73 wrapping in front of 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the housing of Michelson to comprise the movable handle and trigger taught by Krastins et al., including the trigger being operably coupled to the housing within a slot defined therein, the trigger movable relative to the housing and the movable handle between an un-actuated position and an actuated position, wherein movement of the trigger from the un-actuated position to the actuated position deploys a knife, wherein the movable handle and the trigger are pivotably coupled to the housing about a common pivot, and wherein the trigger at least partially surrounds the movable handle, for the purpose of substituting a commonly known handle mechanism to actuate the end effector assembly, with the additional benefit of providing extra functions such as knife deployment and being able to control multiple functions with one hand by placing the controls on the same housing. Such a modification would achieve the predictable result of allowing a user to control functions at the distal end of the shaft of the device. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Bovay et al. (US 2020/0315717) in view of Jeong et al. (US 2014/0114293).
Regarding claim 11, Bovey et al. discloses a surgical instrument (1600, FIGs 16-18, paragraphs [0074-0076] which incorporates linkage 900, FIG 9, paragraph [0062-0065], and including the surgical robot to which the tool is understood to be attached to for controlling manipulation), comprising: a housing (The surgical robot used to control the tool of 1600 is understood to comprise at least a housing); a shaft (1630 and platform 160 including 1620t and 1620h, see FIG  18 below) extending from the distal end portion of the housing (The cropped proximal end of the shaft shown in FIGs 1618 is understood to connect to the housing formed by the surgical robot), the shaft including a longitudinal axis defined therethrough (Longitudinal axis taken along the shaft as viewed in FIG 18) and supporting an end effector assembly (1610) at a distal end thereof (Paragraph [0075]) including a pair of first and second jaw members (1610a, 1610b) movable about a pivot (Hinge pointe formed at 1638) from a first, spaced configuration to at least a second position for approximating tissue (Paragraph [0075] discloses the jaws can open and close); and a bend (See FIG 18 below) disposed proximate the distal end of the shaft and proximal to the end effector assembly and pivot (FIG 18 shows the bend is proximal to the end effector, proximal to the pivot, and proximal to a distal end of the shaft), the bend configured to enhance visibility of the end effector assembly during tissue treatment (The bend of the shaft orients the end effector such that a greater length of it is visible to the user when viewed along the longitudinal axis on an under side of the shaft. This creates an unobstructed light of sight such that a user can more easily see down the barrel of the housing, the shaft, and to the end effector. Therefore, the bend enhances visibility of the end effector assembly during tissue treatment).
Bovey et al. is silent regarding the housing including a handle and containing working components of the surgical instrument wherein, the housing having distal and proximal end portions.
However, Jeong et al. discloses a device (FIGs 1 and 6) in the same filed of endeavor of minimally invasive surgery (Paragraph [0057]) having an end effector assembly comprising first and second jaws (100, FIG 1, paragraph [0004]), a shaft (130) connected to a distal end of a housing (110) and wherein the housing includes a handle (FIG 5, 113, paragraph [0063]) and contains working components of the surgical instrument (FIG 5). Jeong et al. further discloses that the housing can be interchangeable with the sure of a surgical robot to provide automatic control of the system rather than manual manipulation (Paragraph [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the robotic housing of Bovey et al. to be configured as a user driven handle member, as taught by Jeong et al. for the purpose of substituting equivalent means for controlling the manipulation of the end effector and thus achieving the predictable result of providing automatic manipulation of the system. Bovey et al. discloses the instrument being controlled by a robotic system while Jeong et al. discloses the interchangeability of a robotic system with a user controlled handle/housing system. Therefore, the modification would not have required an inventive step.

    PNG
    media_image2.png
    814
    470
    media_image2.png
    Greyscale


Regarding claim 12, Bovey et al./Jeong et al. disclose the invention substantially as claimed, as set forth above for claim 11. Bovey et al. further discloses an angle of the bend is about 90˚ relative to the longitudinal axis of the shaft (Paragraphs [0006, 0011] disclose a pitch angle of at least about ±90°, which includes an angle of 90° as shown in FIGs 16-18).
Regarding claim 13, Bovey et al./Jeong et al. disclose the invention substantially as claimed, as set forth above for claim 11. Bovey et al. further discloses an angle of the bend is less than 90˚ relative to the longitudinal axis of the shaft (Paragraphs [0006, 0011] disclose a pitch angle of at least about ±90°, which includes angles of less than 90°).
Regarding claim 14, Bovey et al./Jeong et al. disclose the invention substantially as claimed, as set forth above for claim 11. Bovey et al. further discloses an angle of the bend is more than 90˚ relative to the longitudinal axis of the shaft (Paragraphs [0006, 0011] disclose a pitch angle of at least about ±90°, which includes angles of slightly more than 90°).
Regarding claim 16, Bovey et al./Jeong et al. disclose the invention substantially as claimed, as set forth above for claim 11. Bovey et al. further discloses the pair of first and second jaw members tapers distally from the shaft to a distal end of the end effector assembly (FIGs 16-18 show the distally tapered shape of both jaw members).
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 07/06/2022, with respect to the rejection(s) of claim(s) 10 and 11 under 35 USC 102(a)(1) and claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michelson (US 6,129,740) for claims 1 and 10, and Bovay et al. (US 2020/0315717) in view of Jeong et al. (US 2014/0114293) for claim 11 in order to teach the newly recited limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771